Van Brent, P. J.
The plaintiffs are attaching creditors of the defendants Tode & Walling, and certain other defendants are judgment creditors by ■confession of the defendants Tode & Walling, upon which executions had been issued to the defendants the sheriffs of the counties of New York and ■Orange. The plaintiffs, alleging said confessions to be fraudulent, have brought this action in aid of their attachment, seeking to have the said confessions and judgments declared fraudulent, and to have the sheriffs aforesaid restrained from proceeding under the executions above mentioned; and asking that the defendants account to the receiver, and when a judgment ■shall have been recovered by the plaintiffs against the defendants Tode & Walling, in the action in which the attachment is granted, that it be first paid out of the assets, property, and effects of said defendants Tode & Walling. In other words, the plaintiffs have brought a creditors’ bill to set aside these confessions of judgment upon the ground of fraud, and to reach the property which has been levied upon under the executions issued upon said confessions, being simply creditors at large, having no judgment or execution returned unsatisfied. That such an action cannot be maintained has been the law in this state certainly ever since the case of McElwain v. Willis, 9 Wend. 549. It was recognized in the cases of Adsit v. Butler, 87 N. Y. 585; Adee v. Bigler, 81 N. Y. 349; Carpenter v. Osborn, 102 N. Y. 558, 7 N. E. Rep. 828; and Claflin v. Gordon, 89 Hun, 54, The plaintiffs, therefore, are not in a position to maintain this action for equitable relief, and the order continuing the injunction must be reversed, and the motion denied; but, in view of the fact that the point was not raised in the court below or even suggested, and, as far as we have been able to discover, not made upon the brief submitted upon this appeal, the reversal should be without costs.